Citation Nr: 0615838	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-26 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from October 1995 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Service medical records (SMRs) were associated with the 
claims file.  In February 1999, the veteran reported back 
pain after the ship on which she was a passenger collided 
with another ship.  She reported falling off a stool and 
landing on a lantern.  She denied bladder or bowel problems 
or numbness in her arms and legs.  She was diagnosed with 
lumbar strain.  The veteran was seen for complaints of knee 
and back pain in July 2000.  The veteran's April 2001 
separation examination revealed normal evaluation of the 
spine.  The veteran reported back pain on a report of medical 
assessment prepared in conjunction with the examination.  

An examination was conducted for VA in December 2002.  The 
veteran reported localized low back pain, without radiation, 
with flares off and on once a month for two days.  The 
examiner reported that there was no functional impairment 
related to the low back pain.  Examination of the thoracic 
spine revealed no radiating pain on movement or muscle spasm.  
There was no tenderness along the spine.  Straight leg 
raising testing was negative.  There were no signs of 
radiculopathy, and range of motion was normal and not limited 
by pain.  No weakness, fatigue, lack of endurance, or 
incoordination was reported.  Examination of the lumbar spine 
revealed no tenderness of the lower back with movement.  
There was no muscle spasm.  Straight leg raising was negative 
at 90 degrees for the right and left leg.  There was no 
atrophy of the muscles of the lower extremity.  There was 
slight decrease in range of motion but range of motion was 
not limited by pain, weakness, fatigue, lack of endurance, or 
incoordination.  There was no sign of radiculopathy.  X-rays 
of the lumbar spine were normal.  The veteran was diagnosed 
with lumbar strain.  

The December 2002 examiner provided a diagnosis that is 
consistent with the diagnosis made while the veteran was in 
service in February 1999.  This raises the question of 
whether the current diagnosis is traceable to what happened 
during the veteran's period of military service.  
Nevertheless, the December 2002 examiner did not provide a 
nexus opinion as to whether any current disability is related 
to the veteran's period of military service.  In light of the 
fact that the veteran was diagnosed with lumbar strain during 
service and again at the December 2002 examination, further 
evidentiary development by way of expert medical opinion is 
required.  

In regard to the claims for increased ratings, the RO wrote 
to the veteran in August 2001 in an attempt to satisfy the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The RO informed the veteran of what 
she needed to submit to substantiate claims of service 
connection, not claims for higher ratings.  The veteran 
expressed disagreement with the assigned disability 
evaluations and it is the rating issues that are now before 
the Board.  

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  As noted above, 
the letter provided to the veteran addressed service 
connection.  As the issues now before the Board are for 
higher initial disability ratings, the case must remanded in 
light of Court precedent requiring proper VCAA notice.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran filed a notice of disagreement with the initial 
ratings for her service-connected disabilities.  She claimed 
that the disabilities had increased in severity since the 
time of her VA examination in December 2002.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran-claimant alleges that her service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), the 
implementing regulations found at 38 
C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is 
completed.  In particular, the RO 
must notify the veteran of the 
information and evidence yet needed 
to substantiate her claims for 
higher initial ratings and of what 
part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  
She should also be told to provide 
any evidence in her possession that 
is pertinent to her claims on 
appeal, and she should be informed 
as to the criteria for award of 
effective dates.  See Dingess, 
supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The veteran should be contacted 
and requested to identify any 
sources of treatment for her 
service-connected disabilities at 
issue and any low back disability.  
Any outstanding records identified 
by the veteran should be obtained 
and associated with the claims file.

3.  The RO should schedule a VA 
orthopedic examination.  The 
examiner should be asked to review 
the claims file (in particular, the 
report of the December 2002 QTC 
examination) and examine the 
veteran.  The examiner should note 
any identified disabilities 
associated with the veteran's low 
back.  The examiner should provide 
an opinion as to whether it is at 
least as likely as not (i.e., there 
is at least a 50 percent 
probability) that any disability of 
the low back is related to service, 
including the in-service strain 
noted in the service medical 
records.  The bases for any opinion 
provided should be explained in 
detail.  

The examiner should also determine 
the extent of the veteran's 
bilateral knee disability.  All 
necessary tests and studies, 
including range of motion studies 
should be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in limitation of function.  
If the veteran describes flare-ups 
of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups.  All 
losses of function, whether due to 
pain, weakness, or fatigability, 
etc., should be equated to 
additional degrees of limitation of 
motion (beyond that shown 
clinically).  This should be done 
both in terms of flexion and 
extension.  See VAOPGCPREC 9-04 
(separate ratings may be assigned 
for limitation of extension and 
limitation of flexion).  It should 
also be noted whether the veteran 
experiences any lateral instability 
due to the service-connected right 
and left knee strain, and if so 
whether it is slight, moderate, or 
severe.  

4.  The veteran should also be 
afforded a VA examination to 
determine the current severity of 
her hemorrhoids.  The claims folder 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  Findings necessary to 
apply pertinent rating criteria 
should be made.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  If the veteran does not 
appear for the scheduled 
examination, the supplemental 
statement of the case should reflect 
action consistent with 38 C.F.R. 
§ 3.655, and the veteran should be 
informed of the regulatory 
provisions regarding failure to 
report for examination scheduled in 
conjunction with claims of service 
connection and for original ratings.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

